Citation Nr: 1441340	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-09 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for a low back disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3.  The propriety of a reduction of the disability rating for service-connected coronary artery disease (CAD) from 100 percent disabling to 10 percent disabling, effective May 1, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the Veteran's claims in November 2012.

The Veteran requested a Board hearing on his March 2010 VA Form 9.  However, in a subsequent communication received in January 2012, he withdrew this request.  38 C.F.R. § 20.704(d) (2013).

In a February 2013 rating decision, the RO reduced the Veteran's disability rating for CAD from 100 percent to 10 percent effective May 1, 2013.  In February 2013, the Veteran submitted a notice of disagreement (NOD) with this denial.  Despite this NOD, no statement of the case (SOC) has been issued for this issue.  Because the filing of an NOD initiates appellate review, the appeal of the propriety of the reduction of the disability rating for CAD must be remanded for the preparation of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to TDIU and the propriety of the reduction of the disability rating for CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.




FINDING OF FACT

Even when considering his complaints of pain, pain on motion, and functional impairment, the Veteran's service connected low back disability did not result in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for a service-connected low back disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5292 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An October 2008 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006) Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA examination reports, and VA treatment records are in the file.  The Veteran has not identified any outstanding private or other treatment records that he wished for VA to obtain.

The Veteran most recently underwent a VA examination to determine the severity of his low back disability most recently in November 2012.  The examination involved a thorough examination of the Veteran, consideration of his lay statements/history, and a conclusion that was supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Additionally, there is no evidence of any material worsening of the Veteran's low back disability since the November 2012 examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  A new VA examination is not necessary at this time.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

As noted above, the claim was remanded to the AOJ in November 2012 for additional evidentiary development including providing the Veteran with a new VA examination.  As the Veteran has been provided with a new VA examination and the claim has been subsequently readjudicated in a February 2013 supplemental statement of the case, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's lumbosacral strain is currently evaluated as 40 percent disabling under Diagnostic Code 5237.  He seeks a higher rating.

Initially, the Board notes that the Veteran has not been diagnosed with intervertebral disc syndrome (IVDS).  See VA examination report, noting no IVDS, November 2012.  As such, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is not applicable and the Veteran's low back disability may only be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2013).

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2013).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2013).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2013)(discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2013).

Consideration of a higher evaluation for functional loss, to include during flare-ups, due to these factors accordingly is warranted for diagnostic codes predicated on the veteran's limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

The Veteran was first examined in conjunction with his instant claim in March 2009.  At that time, he complained of back pain that radiated down both legs and subjective weakness that he attributed to his back pain.  He described the subjective weakness as feeling weaker overall without specific loss of muscle function.  He reported using a cane with significant relief and no brace.  He indicated that he could walk a couple of blocks and denied specific flare-ups, other than generally increased pain with physical activity, and bowel or bladder changes related to his back.  The examiner observed an antalgic gait and no specific tenderness to palpation.  He recorded range of motion measurements of 45 degrees of forward flexion, 10 degrees of extension, and 20 degrees of bilateral lateral bending and rotation that the Veteran complained was painful throughout.  Despite the Veteran's resistance to testing, the examiner was able to determine that his strength was 4 out of 5 and that he had decreased sensation in the left lower extremity (LLE) with no such decrease in the right lower extremity (RLE).  He diagnosed the Veteran with lumbar strain and noted that he did not have symptoms consistent with a specific radiculopathy.  

The Veteran was more recently examined in November 2012.  At that time, he complained of gradually worsening back pain and the need for a cane.  The examiner recorded range of motion measurements of 55 degrees of flexion with pain at 30 degrees, 10 degrees of extension with pain at 5 degrees, and 20 degrees of bilateral lateral bending and flexion with pain at 20 degrees.  Repeated testing resulted in an additional 5 degree loss of motion for forward flexion only.  The Veteran had tenderness on palpation over the lumbar spine with no guarding or muscle spasm.  Neurological testing was normal and the Veteran had no complaints or symptoms of radiculopathy.  The examiner also specifically stated that the Veteran did not have IVDS.

In addition to the VA examination reports, the medical evidence of record includes VA treatment records for the low back which are consistent with the VA examination findings.  The Board notes that a December 2007 electrodiagnostic test noted findings suggestive of neuropathy of lower extremity unknown etiology.  However, this notation is dated outside of the appeals period and speculative at best.  Moreover, it does not link any suggestive findings of neuropathy specifically to the Veteran's low back disability.  This speculative notation is in contrast to specific findings by the VA examiners that the Veteran does not have radiculopathy associated with his service-connected low back disability.

In addition to the medical evidence, the Veteran has submitted personal statements regarding his low back pain.  This lay evidence corroborates the Veteran's complaints and functional limitations as noted by the VA examiners.  

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a disability rating in excess of 40 percent.  It is reiterated that the General Rating Formula used to assign this evaluation applies with or without symptoms such as pain.  DeLuca, Mitchell, and associated regulations further do not apply because this evaluation is the maximum allowable for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  There is also no evidence of unfavorable ankylosis of any part of or the entire spine to warrant an increased rating of 50 or 100 percent.  Notably, although the Veteran's lumbar spine motion was limited on each of the VA examinations, he had motion and there was no indication that the lumbar spine was ankylosed.  As such, a disability rating in excess of 40 percent based on limitation of motion or ankylosis under the General Rating Formula for Diseases and Injuries of the Spine cannot be assigned at any point during the period on appeal.  As noted above, the Veteran does not have a diagnosis of IVDS and, therefore, this is the only rating formula that may be used in deciding his claim.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  There is no evidence of any radiculopathy, bowel or bladder impairment, or other neurologic abnormalities to warrant separate evaluations.  As noted above, the VA examiners specifically found that the Veteran did not have any radiculopathy or bowel or bladder impairment related to his service-connected low back disability.

Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 40 percent disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with the veteran's employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the United States Court of Appeals for Veterans Claims (Court) set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected disabilities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disabilities outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 40 percent low back disability rating are found to contemplate his complaints of pain and limitation of motion.  38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  Similarly, the ratings assigned for the Veteran's CAD and hypertension also contemplate the level of severity of those disabilities.  After May 2012 VA examination, the examiner concluded that these disabilities did not have any occupational impact.  Moreover, while the November 2012 VA spine examiner noted that there would be restrictions related to the Veteran's ability to do non-sedentary work, he was not entirely limited.  This is particular significant given the fact that in addition to his last employment as a plumber's helper, the Veteran had been employed on multiple occasions as a truck driver.  Thus, even if the Board were to find that the impact of service-connected disability was not contemplated by the assigned scheduler ratings, the Board is unable to conclude that marked impact is shown or that there is evidence of recurrent hospitalizations for these service-connected disorders.  As the Veteran's disability picture is therefore contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

Accordingly, the Board finds that the claim of entitlement to a disability rating in excess of 40 percent for a low back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a disability rating in excess of 40 percent for a low back disability is denied.


REMAND

As noted above, there is no evidence in the claims file to indicate that the RO issued an SOC in response to the Veteran's NOD with the February 2013 reduction of his disability for CAD from 100 percent to 10 percent.  Therefore, the issue of the propriety of the reduction of the disability rating for CAD must be remanded to the AOJ to issue an SOC.  See Manlincon, supra.

As the outcome of the above-remanded appeal of the reduction of the disability rating for CAD may affect the resolution of the Veteran's claim for TDIU, including on an extraschedular basis, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must first issue an SOC for this issue and allow the Veteran the opportunity to perfect an appeal before readjudicating the TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran and his representative with a statement of the case regarding his appeal of the reduction of the disability rating for CAD from 100 percent to 10 percent effective May 1, 2013.  They should be advised of the time period in which to perfect an appeal.  If the Veteran perfects an appeal, the claim should then be returned to the Board for further appellate consideration.

2.  After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim of entitlement to TDIU, including on an extraschedular basis, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


